            Case 2:20-cv-00739-JAD-BNW Document 5
                                                4 Filed 09/03/20
                                                        08/31/20 Page 1 of 2
     tiff


 1   Suneel J. Nelson
     Nevada Bar No. 12052
 2
     NELSON LAW OFFICE, LLC
 3   1800 Calle de Vega
     Las Vegas, Nevada 89102
 4   T: (702) 506-1848
     F: (702) 963-8715
 5
     suneel.nelson@gmail.com
 6
     Attorney for Plaintiff Solomon Coleman
 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF NEVADA
10
     SOLOMON COLEMAN, individually,                  CASE NO.: 2:20-cv-00739-JAD-BNW
11
                   Plaintiff,
12

13   vs.
                                                        MOTION TO EXTEND THE TIME TO SERVE
14   LAS VEGAS METROPOLITAN POLICE                      THE DEFENDANTS PURUSANT TO FRCP 4(m)
     DEPARTMENT; CHERYL HOOTEN,
15
     individually; JOSEPH LEPORE, individually;
16   BRIAN SANTAROSSA, individually;
     DONALD SHANE, individually; R.
17   TENNANT, individually; VICENTE
     RAMIREZ, individually; LISA LUZAICH,
18
     individually,
19
                   Defendants.
20
            Plaintiff Solomon Coleman (“Coleman”) hereby moves for extension of the time provided
21

22
     under FRCP 4(m) to serve the defendants named in his complaint. Coleman filed his complaint

23   in this case on April 24, 2020. Under FRCP 4(m), Coleman had 120 days to serve the defendants

24   after filing his complaint, making August 24, 2020 the final date for timely service of the
25
     defendants. Here, Coleman is requesting an extension of 30 days within which to serve the
26
     defendants, which would make the deadline for filing proof of service September 23, 2020. This
27

28
     requested extension is necessary due to unforeseen circumstances caused by the COVID-19
                                                  –1–
              Case 2:20-cv-00739-JAD-BNW Document 5
                                                  4 Filed 09/03/20
                                                          08/31/20 Page 2 of 2
     tiff


 1   pandemic that have caused significant disruption of Coleman’s undersigned counsel’s law practice
 2
     – mostly due to the closure of his son’s school and the necessity of taking on much greater child
 3
     care responsibilities since the middle of March 2020. These pandemic-related disruptions have
 4
     resulted in delays in undersigned counsel’s execution of actions necessary to make progress in
 5

 6   Coleman’s case; however, an extension of 30 days will be more than sufficient to complete

 7   necessary service of the defendants and to file proof of the same.
 8
              Dated this 31st day of August, 2020.
 9
                                           /s/ Suneel J. Nelson
10                                         SUNEEL J. NELSON
                                           Nevada Bar No. 12052
11
                                           1800 Calle de Vega
12                                         Las Vegas, Nevada 89102
                                           (702) 506-1848
13
                                           Attorney for Plaintiff Solomon Coleman
14

15

16
            IT IS SO ORDERED
17

18          DATED: 4:08 pm, September 03, 2020

19

20          _________________________________
            BRENDA WEKSLER
21
            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                     –2–
